855 So.2d 310 (2003)
Louann A. MUNDEN, Individually and as Executrix of the Succession of Donn Wiederhold, and as Natural Tutrix of the Estate of the Minor Child, Mason Andrew Munden
v.
The STATE of Louisiana, DIVISION OF ADMINISTRATION, Medical Review Panel, Mark C. Drennan, Commissioner of Administration, State of Louisiana and the State of Louisiana, Through the Board of Supervisors of Louisiana State University on Behalf of the Medical Center of Louisiana at New OrleansUniversity Campus.
No. 2003-C-1532.
Supreme Court of Louisiana.
October 3, 2003.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.
KNOLL, J., would grant the writ.